           Case 21-30372-KLP                         Doc 38          Filed 07/27/21 Entered 07/27/21 11:25:38                 Desc Main
                                                                     Document     Page 1 of 2

                                                               United States Bankruptcy Court
                                                                      Eastern District of Virginia
 In re      Aisha Shuvonda Sauls                                                                            Case No.     21-30372
                                                                                   Debtor(s)                Chapter      13

                                                                       CHANGE OF ADDRESS
Other than for an attorney, if the Debtor/Creditor whose address is changing is a party in an Adversary Proceeding before the
Court, the Change of Address must be filed in the Adversary Proceeding as well as in the Bankruptcy Case. If debtor has both
a street and mailing address, please indicate which address is being updated.


For:           Debtor
            New address is for:                       Both Debtors
                                                      Debtor 1 Only
                                                      Debtor 2 Only

              Check here if you receive court orders and notices by email through the Debtor Electronic Bankruptcy
            Noticing program (DeBN) rather than by U.S. mail to your mailing address. Please provide your DeBN account
            number below (DeBN account numbers can be located in the subject title of all emailed court orders and notices).

             Debtor 1’s DeBN account number
             Debtor 2’s DeBN account number
             Attorney [If Applicable:] Name:
             Creditor [If Applicable:] Name:

          [If applicable] Case Name:
          [If applicable] Case No./Adversary Proceeding No.:

    Street Address                                    Mailing Address
        New Address:                    3915 E. Chatham Drive

                                    No. and Street, Apt., P.O. Box or R.D. No.

                                    City:          Richmond                               State: VA      Zip:    23222


    Street Address                                    Mailing Address

          Old Address:                  201 South Kalima Ave.

                                    No. and Street, Apt., P.O. Box or R.D. No.

                                    City:          Henrico                                State: VA      Zip:    23075

 Telephone Number:                  (                  )
                                           Please include area code

                                                                      /s/ James E. Kane
                                                                     Signature of Filer [check filer type below]:
                                                                              Attorney for Debtor
                                                                              Debtor [If joint case and address is for both debtors,
                                                                              both debtors must sign.]
                                                                              Creditor
                                                                              Attorney

[changead ver. 12/17]
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 21-30372-KLP                         Doc 38          Filed 07/27/21 Entered 07/27/21 11:25:38   Desc Main
                                                                     Document     Page 2 of 2


 Date:          July 27, 2021

pc:      Trustee
         United States Trustee
         Creditor (for creditor's change of address)




[changead ver. 12/17]
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                  Best Case Bankruptcy
